Case: 17-30789       Document: 00514690468         Page: 1     Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                     No. 17-30789                           October 19, 2018
                                   Summary Calendar                           Lyle W. Cayce
                                                                                   Clerk

STEVEN ANTHONY WALCOTT, JR.,

                                                  Plaintiff - Appellant

v.

PAT NAQUIN; TERREBONNE PARISH JAIL MEDICAL DEPARTMENT;
RICHARD NEAL, Head Nurse/Doctor; TERREBONNE PARISH
CONSOLIDATED GOVERNMENT,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-15587


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis, Steven Anthony Walcott, Jr.,
Terrebonne Parish # 51734 and Louisiana prisoner # 344820, contests the
dismissal of his 42 U.S.C. § 1983 complaint as frivolous and for failure to state
a claim on which relief can be granted.                He contends defendants were



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-30789     Document: 00514690468      Page: 2    Date Filed: 10/19/2018


                                  No. 17-30789

deliberately indifferent to his serious medical needs by denying him effective
and immediate dental care.
      We must, however, determine sua sponte whether we have jurisdiction
to review this appeal. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A
timely appeal is a jurisdictional prerequisite if, as here, the time limit is set by
statute. Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 16 (2017);
Bowles v. Russell, 551 U.S. 205, 214 (2007); 28 U.S.C. § 2107(a).
      In a civil matter, a notice of appeal must be filed within 30 days of entry
of the judgment or order being appealed. 28 U.S.C. § 2107(a); Fed. R. App. P.
4(a)(1)(A). The final judgment dismissing Walcott’s complaint was entered on
22 August 2017. Walcott averred he placed his notice of appeal in the prison
mailing system on 25 September 2017. See Stoot v. Cain, 570 F.3d 669, 671
(5th Cir. 2009) (prison mailbox rule). Therefore, Walcott’s notice of appeal is
untimely.
      Although his appeal was filed within the 30-day period to seek an
extension of time based on excusable neglect or good cause, Fed. R. App.
P. 4(a)(5)(A), his notice of appeal is not such a request because he did not
provide any explanation for his late filing, see Durham v. Anderson, 699 F.
App’x 389, 389 (5th Cir. 2017); Nichols v. Hickman, 699 F. App’x 330, 330–31
(5th Cir. 2017). Therefore, this appeal is dismissed for lack of jurisdiction. See
Hamer, 138 S. Ct. at 16; Bowles, 551 U.S. at 215.
      DISMISSED.




                                         2